DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on January 18, 2022.  Claims 10 and 20 are cancelled. Claim 21 is new. Claims 1-9, 11-19, and 21 are pending.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kumar Maheshwari on March 3, 2022.

Please amend claim 1 as follows: 
	Claim 1 (Currently amended): A method for manufacturing color dependent products, the method comprising:
capturing an image by a camera device on an electronic device;
displaying the image on a display of the electronic device;

determining a color pixel data, based on the area, to be later manufactured into a color product;
generating an image of a manufactured color product based on the color pixel data;
displaying the image of the manufactured color product on the display of the electronic device;
converting, by a processor, the color pixel data to a manufacturable formula for the color product; and
custom manufacturing the color product based on the manufacturable formula; and
wherein a color of the color product is adjusted based on a comparison of colors of a finished color product in wet, dry, and cured states.

Please amend claim 17 as follows: 
	Claim 17 (Currently amended): A system for manufacturing a color dependent product, the system comprising:
an application on an electronic device configured to cause the electronic device to:
capture an image by a camera on the electronic device;
display the image on a display of the electronic device;

determine a color pixel data, based on the area, to be later manufactured into a color product;
generate an image of a manufactured color product based on the color pixel data;
display the image of the manufactured color product on the display on the electronic device; and
convert, by a processor, the color pixel data to a manufacturable formula for the color product;
a tool to custom manufacture the color product based on the manufacturable formula; and
an image capture device that is configured to:
compare color variations of a finished color product in wet, dry, and cured states with the color pixel data; and
approve the finished color product based on the comparison.

Please amend claim 21 as follows: 
	Claim 21 (Currently amended): A method for manufacturing color dependent products, the method comprising:
capturing an image by a camera device on an electronic device;
displaying the image on a display of the electronic device;

determining a color pixel data, based on the area, to be later manufactured into a color product;
generating an image of a manufactured color product based on the color pixel data;
displaying the image of the manufactured color product on the display of the electronic device;
converting, by a processor, the color pixel data to a manufacturable formula for the color product;
custom manufacturing the color product based on the manufacturable formula;
receiving a selection of an additive from the user; and
integrating the additive into the manufacturable formula;
wherein the additive causes the color product to change color in responsive to environmental stimuli; and
wherein the additive is at least one of: a thermochromic paint or an electrochromic paint.




Allowable Subject Matter
Claims 1-9, 11-19, and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Statement of allowance is in reference to independent claims 1, 17, and 21. All other claims are dependent on these claims. This application is subject to a terminal disclaimer. 
Claims 1 and 17 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:
	“…comparison of colors of the finished color product in wet, dry, and cured states.”
Claim 21 recites a combination of elements not found in the prior art.  Specifically, the claim recites the following:
	“wherein the additive causes the color product to change color in responsive to environmental stimuli; and wherein the additive is at least one of: a thermochromic paint or an electrochromic paint.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 9,222,836 B2 (“Conti”): Conti teaches a method for manufacturing color dependent products, the method comprising: capturing an image by a camera device on an electronic device (Fig. 1, “12”; col. 6, lines 48-60); displaying the Fig. 1, “12”; col. 6, lines 38-42); generating an image of a manufactured color product based on the color data; and displaying the image of the manufactured color product on the display of the electronic device (col. 10, lines 13-18 teaches displaying a representation of a person with hair having a color created by the colorant formulation) on a display (Fig. 1, “12”) of an electronic device (Fig. 1, “18”); converting the color data to a manufacturable formula for the color product (col. 5, lines 33-40); and custom manufacturing the color product based on the manufacturable formula (col. 13, line 46-64). However, Conti does not teach or suggest the limitations identified above.
(ii) US 7,571,122 B2 (“Howes”): Howes teaches a paint manufacturing system.   However, Howes does not teach or suggest the limitations identified above.
(iii) “Strategies For Mass Customization” by Dennis Pollard et al. (“Pollard”): Pollard generally discusses mass customization of products.  However, Pollard does not teach or suggest the limitations identified above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758. The examiner can normally be reached M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEEM U HAQ/Primary Examiner, Art Unit 3625